IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-56,955-03


EX PARTE HONORABLE GARY FITZSIMMONS, DISTRICT CLERK OF
DALLAS COUNTY, Respondent




ORDER TO SHOW CAUSE AND TO FILE RESPONSE 
FROM DALLAS COUNTY 


 Per curiam.

O R D E R


	On October 13, 2010, this Court issued an order requiring the Respondent, Dallas County
District Clerk Gary Fitzsimmons, to respond within thirty days as to whether Andrie Smith had
requested information concerning the cost of copies of trial documents and records in Dallas County
Cause Number F00-02104-T on or about June 27, 2010 and, if so, to detail the nature of the District
Clerk's  response.  On January 6, 2011, this Court mailed an inquiry to Respondent as to why no
response to the October 13, 2010 order had yet been submitted.  On June 29, 2011, this Court
ordered that the District Clerk answer within 30 days or face a show cause order answering why no
appropriate response has been filed.  On October 24, 2011, this Court received a filing styled
"Supplemental" from the District Clerk containing records sent by Relator to the trial court
requesting a free copy of his trial records along with the trial court's order denying Relator's pro-se
request for trial records. 
	To date, the Dallas County District Clerk has not responded to this Court's order for an
answer as to whether he received a request from Relator concerning an estimate of the cost of trial
records and, if so, what his response was, if any.
 NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,
that Honorable Gary Fitzsimmons shall file said response and show cause why Respondent should
not be held in contempt of this Court for failing to file a responsive answer by the date it was due
and be punished for failing to do so.  Honorable Gary Fitzsimmons is ordered to file, with the Clerk
of this Court, Respondent's sworn affidavit and, if necessary, affidavits of other persons, on or
before November 28, 2011.  The affidavits shall state facts that deny or excuse Respondent's
contempt, if there are any such facts.  Honorable Gary Fitzsimmons shall also file the response
required by the June 29, 2011, order on or before that date, November 28, 2011.
	It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO
SHOW CAUSE AND TO FILE RESPONSE commanding Honorable Gary Fitzsimmons to file
said response and to show cause, in the manner and within the time specified in this Order, why
Respondent should not be held in contempt of this Court for failing to timely file the required
response and be punished for Respondent's failure to do so.  A copy of this Order shall accompany
the Notice.
 IT IS SO ORDERED ON THIS THE 16TH DAY OF NOVEMBER 2011.
 

Filed: November 16, 2011
Do not publish